—In an action to recover attorneys’ fees, the defendant appeals from a judgment of the Supreme Court, Nassau County (O’Brien, J.), entered February 24, 1994, which, after a nonjury trial, is in favor of the plaintiff and against him in the sum of $96,326.13.
Ordered that the judgment is affirmed, with costs.
The plaintiff agreed to represent the defendant in a criminal matter and in a related civil case in Federal court. According to the plaintiff, the parties agreed that the plaintiff would be paid on an hourly basis at the reduced rate of $150 per hour. Crediting the testimony of the plaintiff’s witness and its documentary evidence, including time records indicating the services performed by various attorneys, the court awarded judgment in favor of the plaintiff.
Contrary to the defendant’s contention, the evidence submitted was sufficient to support the judgment. The time records *332were properly admitted into evidence pursuant to the business records exception to the hearsay rule (see, CPLR 4518 [a]; People v Kennedy, 68 NY2d 569). The records indicated which attorney worked on the defendant’s cases, the tasks performed, and the time spent on each task, on a daily basis.
In addition, the defendant’s expressions of satisfaction with the plaintiff’s efforts on his behalf, as contained in the documentary evidence, belie the defendant’s assertions at trial and on appeal that the plaintiff’s work was wastefull or unnecessary.
Accordingly, judgment was properly granted in favor of the plaintiff. Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.